In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-11-00128-CR
         ______________________________


          ROBERT EARL PAGE, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 71st Judicial District Court
              Harrison County, Texas
             Trial Court No. 10-0192X




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION

       Robert Earl Page has filed a motion seeking to dismiss his appeal. The motion is signed

by defendant and counsel. Pursuant to TEX. R. APP. P. 42.2, the motion is granted.

       We dismiss the appeal.


                                                   Jack Carter
                                                   Justice

Date Submitted:       December 20, 2011
Date Decided:         December 21, 2011

Do Not Publish




                                               2